Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Justin Eugene Clark, Appellant                        Appeal from the 204th District Court of
                                                      Dallas County, Texas (Tr. Ct. No. F-
No. 06-13-00156-CR         v.                         1262793-Q).        Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Carter participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the deadly weapon finding in the judgment
to merely state “YES.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Justin Eugene Clark, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 21, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk